Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 15, 2017

The Court of Appeals hereby passes the following order:

A17D0307. EUGENE FRENCH v. THE STATE.

      In 2006, a jury found Eugene French guilty of two counts of aggravated child
molestation, and we affirmed his convictions on direct appeal. French v. State, 288
Ga. App. 775 (655 SE2d 224) (2007). In 2016, French filed an extraordinary motion
for a new trial, which the trial court denied in an order entered on December 28, 2016.
On February 15, 2017, French filed this application for discretionary review. We lack
jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). French’s application is untimely, as it was filed 49 days after entry
of the order he seeks to appeal. Accordingly, this application is hereby DISMISSED
for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.